BECK, J.,
Concurring:
¶ 1 I join in the majority’s opinion. However, I write separately to recognize that the majority’s disposition leaves the trial court with several unarticulated and unspecified options for further proceedings. Upon remand, I would direct the trial court to place this case on the active list. Furthermore, since plaintiffs counsel has the ability to obtain information as to the condition of Lisa, I would order plaintiffs counsel to file a report in the trial court on the mental status of Lisa forthwith, and direct the trial court to hold a hearing on this matter in accordance with this opinion.